*175Opinion by
La whence, J.
From the uncontradicted evidence the court found that the merchandise consists of Christmas tree lamps similar in all material respects to those the subject of New York Merchandise Co., Inc. v. United States (16 Cust. Ct. 148, C. D. 1003), wherein like lamps were held to be parts of Christmas tree lighting sets. On the established facts it was held that the merchandise which was entered for consumption or withdrawn from warehouse for consumption prior to January 1, 1939, is dutiable at 35 percent under paragraph 353, and that the merchandise entered for consumption or withdrawn from warehouse for consumption subsequent to that date is dutiable at 25 percent by virtue of T. D. 49753. The protests were sustained to this extent.